Citation Nr: 0502260	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  98-14 097	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for hearing loss.

Entitlement to service connection for chloracne, claimed as 
secondary to Agent Orange exposure.

Entitlement to service connection for a chronic skin 
disorder.

Entitlement to service connection for a chronic disability 
characterized as a "healing disorder."

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and April 1999 decisions by 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The April 1998 decision, in pertinent 
part, denied service connection for hearing loss and 
tinnitus.  The April 1999 decision denied service connection 
for chloracne, a skin disorder, a healing disorder, and a 
sleep disorder.

The veteran had perfected his appeal with regard to claims 
for entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) and a total disability rating based in 
individual unemployability (TDIU).  At a September 2000 
hearing held at the RO before a hearing officer the veteran 
testified that he would be satisfied with a disability rating 
of 70 percent for PTSD.  A March 2001 decision by a decision 
review officer granted an increased rating of 70 percent for 
PTSD and entitlement to TDIU.  As this represents essentially 
a full grant of both benefits sought on appeal, these two 
issues are no longer before the Board.

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal, with the exception of the issue of entitlement to 
service connection for a sleep disorder, has been obtained, 
and the VA has satisfied the duty to notify the veteran of 
the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The veteran has hearing loss of 40 decibels or greater in 
three frequencies in the left ear and two frequencies in the 
right ear.

3.  The evidence of record reasonably shows that the 
veteran's bilateral hearing loss and bilateral tinnitus had 
their origins during service.

4.  The veteran does not have a current clinical diagnosis of 
chloracne.

5.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed skin disorder that had its 
origins during service.

6.  The veteran does not have a currently documented clinical 
diagnosis of an underlying disability that could reasonably 
be characterized as a "healing disorder."


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2003).

3.  Chloracne was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

4.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

5.  A healing disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decisions that are the subject of this appeal 
were entered in April 1998 and April 1999, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with the pre-decision timing requirement of section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in April 2002 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the April 2002 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  In response to this letter, the veteran sent the RO a 
list of recent private treatment providers in addition to 
authorizations to request such records.  Thus, the Board 
finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error. 
38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before a hearing officer at a hearing held at 
the RO in September 2000.  He was afforded VA examinations, 
and the examination reports include opinions regarding the 
cause or etiology of his claimed disabilities.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.


II.  Service Connection for Tinnitus and Hearing Loss

Factual Background

Service medical records indicate that puretone thresholds 
were as follows on the November 1966 entrance examination 
report:

 

The October 1968 separation examination report noted that the 
veteran's voice whisper test was 15/15.

Service personnel records indicate that the veteran served as 
an infantryman in Vietnam and earned the Combat Infantryman 
Badge.

The veteran stated that his former employer evaluated his 
hearing periodically.  A report of hearing tests indicate 
that puretone thresholds were as follows:

January 1979
 

May 1982
 


July 1983
 

March 1984
 

September 1984
 

December 1984
 

A September 1983 private treatment note reflected complaints 
of severe tinnitus in the left ear.  The veteran reported 
having a firecracker explode near his left ear.  The 
diagnosis was tinnitus, possibly due to acoustic trauma.  A 
November 1983 private treatment note reflected complaints of 
increased ringing in the ears.  A February 1985 private 
treatment note stated that the ringing in the veteran's ears 
was the same.

Private treatment notes from August 1988 through August 1998 
documented continued treatment for hearing loss and tinnitus.  
An August 1992 private treatment note indicated that the 
veteran had difficulties with tinnitus for the past 12 years.  
The veteran reported noise exposure during military service, 
with some post-service exposure at work and home.  The 
veteran indicated that the tinnitus in his left ear became 
constant after a firecracker exploded near that ear.

A November 1997 VA treatment note reflected a longstanding 
history or tinnitus.

A December 1997 VA audiological examination report noted 
puretone thresholds were as follows:

 

Speech recognition scores were 92 percent in the left ear and 
96 percent in the right ear.

A January 1998 VA ear disease examination report noted that 
the veteran was a combat veteran who served in Vietnam.  The 
examiner noted that the veteran's subsequent occupations have 
not included significant noise levels, except while working 
for an industrial x-ray company.  The veteran reported that 
he was given earplugs and muffs while working for that 
company.  The veteran also reported bilateral tinnitus.  The 
examiner diagnosed the veteran with bilateral noise induced 
hearing loss and bilateral tinnitus.  He stated that the 
veteran's diagnoses appeared "to be primarily due to 
military noise exposure."

An April 2000 VA treatment note stated that the veteran 
reported a history of noise exposure and tinnitus.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2000.  He stated that he served 
in combat during Vietnam.  The veteran reported that the 
ringing in his ears began in the mid-1970s.  He stated he had 
a breakdown in 1983, which was related to his tinnitus.  The 
veteran testified that his hearing loss gradually increased 
since service.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If an organic neurological disorder, 
including sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current diagnoses of bilateral hearing 
loss and bilateral tinnitus.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  In addition, the veteran 
currently has a level of hearing loss that is considered a 
disability for VA compensation purposes.  His auditory 
threshold is greater than 40 decibels in three frequencies in 
the left ear and two frequencies in the right ear.  See 
38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the examiner who diagnosed the veteran with bilateral 
noise induced hearing loss and bilateral tinnitus stated that 
the veteran's diagnoses appeared "to be primarily due to 
military noise exposure."  As there is clinical evidence 
relating such diagnoses to service, and no clinically 
developed evidence offering conclusions to the contrary, 
service connection for bilateral hearing loss and tinnitus is 
granted.

III.  Service Connection for Chloracne and a
Skin Disorder

Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with a skin disorder.

A July 1983 private treatment note indicated that the veteran 
was diagnosed with eczema.

A June 1995 private treatment note stated that the veteran 
complained of a rash on the left groin and a rash at the 
anterior end of the gluteal fold.  The veteran reported that 
he had the gluteal rash for years, but the rash on his 
scrotum was new.  The diagnoses were yeast rash and 
folliculitis.  No comments regarding the etiology of these 
diagnoses were noted.

A December 1995 private treatment note reflected complaints 
of a groin rash.  A July 1997 private treatment note stated 
that the veteran was being treated for a fungal rash on his 
groin.  An August 1997 private treatment note reported that 
the veteran had a fungal rash on his anus.  A November 1997 
private treatment note indicated that the veteran complained 
of a rash on his inner thigh.  The diagnosis was scabies.

An April 1998 private treatment note reported complaints of a 
rash in the groin area.  The diagnosis was fungal rash.  A 
November 1999 private treatment note reflected a complaint of 
dry, flaky skin around the veteran's hands.  He was diagnosed 
with eczema of the hands.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2000.  He reported that he was 
treated for jungle rot on the right hand and legs during 
service.  He stated his treatment lasted from 9 days to 2 
weeks.  The veteran testified that he continued to have 
problems with the skin on his legs.  He noted he was not 
diagnosed with chloracne.  He reported that he did not think 
he had a problem with Agent Orange.

Criteria

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Analysis

As noted above, in order for service connection to be 
granted, there must be evidence of a current disability.  See 
Pond v. West, 12 Vet. App. at 346; see also Rose, 11 Vet. 
App. at 171.  In this instance, the veteran does not have a 
current diagnosis of chloracne.  Clinical records developed 
during and after service do not show complaints, findings or 
treatment associated with chloracne, although problems with 
other specifically diagnosed conditions involving the skin 
have been noted.  The veteran acknowledged at his September 
2000 personal hearing that he has not been diagnosed with 
chloracne.  Absent some indication that such a disorder might 
be present, it is not felt that remanding this issue for an 
examination specific to this point would serve any useful 
purpose.  Accordingly, service connection for such disorder 
is denied.

With regard to the veteran's other diagnosed skin disorders, 
the Board notes that he has been treated over the years for a 
variety of rashes that have been diagnosed alternatively as 
eczeman, a yeast rash, folliculitis, a fungal rash and 
scabies.  However, none of these treatment notes associate 
such diagnoses with the veteran's period of active service.  
Moreover, service medical records are silent with regard to 
complaints, findings or treatment associated with any skin 
disorder.  In the absence of evidence relating such diagnoses 
to service, service connection for a skin disorder is denied.

IV.  Service Connection for a Healing Disorder

Factual Background

Service medical records do not contain findings, complaints, 
or treatment associated with problems or underlying 
disability that could reasonably be characterized as a 
"healing disorder."

Private and VA treatment records dated from July 1983 through 
July 2001 do not reflect complaints, findings or treatment 
associated with a "healing disorder."

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2000.  He stated that a healing 
disorder affects his legs.  He testified that cuts on his 
legs take "forever" to heal.  He reported that his healing 
deficiency is due to jungle rot.  The veteran noted that he 
had no diagnosed condition characterized as a healing 
disorder.


Analysis

As noted above, in order for service connection to be 
granted, there must be evidence of a current disability.  See 
Pond v. West, 12 Vet. App. at 346; see also Rose, 11 Vet. 
App. at 171.  In this instance, the veteran does not have a 
current diagnosis of a "healing disorder."  Clinical 
records developed during and after service do not show 
complaints, findings or treatment that could reasonably be 
associated with such a disorder.  While the veteran testified 
at his personal hearing that cuts to his legs took 
"forever" to heal, he acknowledged that he has not been 
diagnosed with a healing disorder and it is not felt that 
remanding this issue to schedule an examination specific to 
this purpose would be of any help to the veteran's prospects 
for prevailing in this aspect of his claims.  Accordingly, 
service connection for such disorder is denied.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for chloracne, claimed as secondary to 
Agent Orange exposure, is denied.

Service connection for a chronic skin disorder is denied.

Service connection for a chronic disability characterized as 
a "healing disorder" is denied.


REMAND

Private treatment notes from June 1980 through July 2001 
reflect multiple complaints associated with the veteran's 
sleep patterns.  Such complaints range from excessive sleep 
to insomnia.  A July 2001 private treatment note reflected a 
diagnosis of possible sleep disorder with daytime fatigue and 
noted the veteran was being referred to a pulmonologist for 
possible sleep apnea.  There are no further treatment records 
regarding this referral or any subsequent diagnosis.  Such 
records should be obtained and associated with the record.

In September 2000, the veteran testified before a hearing 
officer at a hearing held at the RO.  He stated that his 
insomnia is secondary to his tinnitus.  The Board notes that 
the veteran is service connected for PTSD, which is currently 
evaluated as 70 percent disabling.  It is noted that sleep 
disturbance is contemplated in the ratings criteria for this 
disability.  The veteran has not, to date, been afforded a VA 
examination regarding his claimed sleep disorder.  The Board 
finds that such examination is necessary in order to 
determine the nature and etiology of any currently diagnosed 
sleep disorder.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a sleep 
disorder since July 2001.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should also 
obtain the VA treatment records regarding 
treatment since July 2001.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any diagnosed 
sleep disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
any currently diagnosed sleep disorder is 
a separate, independently acquired 
chronic disorder that is as likely as not 
related to service or to a service 
connected disability (i.e. tinnitus) or, 
rather, a symptom or manifestation of the 
veteran's service-connected PTSD.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


